EXHIBIT 10.9

TRADEMARK LICENSE AGREEMENT
 
This TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made and effective as of
 January 16, 2015, (the “Effective Date”) by and between Benefit Street Partners
L.L.C., a Delaware limited liability company (“Licensor”), and Griffin-Benefit
Street Partners BDC Corp., a Maryland Corporation (the “Company”).
 
RECITALS
 
WHEREAS, Licensor is the owner of the trade name “Benefit Street Partners” (the
“Licensed Mark”), including a pending US application (serial no. 86397820), in
the United States of America (the “Territory”); and
 
WHEREAS, the Company is a newly organized closed-end non-diversified management
investment company that will elect to be regulated as a business development
company under the Investment Company Act of 1940, as amended; and
 
WHEREAS, pursuant to the Investment Sub-Advisory dated as of January 16, 2015,
by and among the Griffin Capital BDC Advisor, LLC (the “Adviser”), the Licensor
and the Company (the “Sub-Advisory Agreement”), the Adviser and the Company have
engaged the Licensor to act as the investment sub-advisor to the Company; and
 
WHEREAS, the Company desires to use the Licensed Mark in connection with the
operation of its business, and Licensor is willing to permit the Company to use
the Licensed Mark, subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
LICENSE GRANT
 
1.1  License.  Subject to the terms and conditions of this Agreement, Licensor
hereby grants to the Company, and the Company hereby accepts from Licensor, a
personal, non-exclusive, royalty-free right and license to use the Licensed Mark
solely and exclusively as an element of each of the Company’s own company name
and in connection with the conduct of its businesses. Except as provided above,
neither the Company nor any of its affiliates, owners, directors, officers,
employees or agents thereof shall otherwise use the Licensed Mark or any
derivative thereof without the prior express written consent of Licensor in its
sole and absolute discretion. All rights not expressly granted to the Company
hereunder shall remain the exclusive property of Licensor.
 
1.2  Licensor’s Use.  Nothing in this Agreement shall preclude Licensor, its
affiliates, or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Mark whether or not such entity
directly or indirectly competes or conflicts with the Company’s respective
business in any manner.
 
ARTICLE 2
OWNERSHIP
 
2.1  Ownership.  The Company acknowledges and agrees that Licensor is the owner
of all right, title, and interest in and to the Licensed Mark, and all such
right, title, and interest shall remain with the Licensor. The Company shall not
otherwise contest, dispute, or challenge Licensor’s right, title, and interest
in and to the Licensed Mark.
 
2.2  Goodwill.  All goodwill and reputation generated by the Company’s use of
the Licensed Mark shall inure to the benefit of Licensor. The Company shall not
by any act or omission use the Licensed Mark in any manner that

1

--------------------------------------------------------------------------------




disparages or reflects adversely on Licensor or its business or reputation.
Except as expressly provided herein, neither party may use any trademark or
service mark of the other party without that party’s prior written consent,
which consent shall be given in that party’s sole discretion.
 
ARTICLE 3
COMPLIANCE
 
3.1  Quality Control.  In order to preserve the inherent value of the Licensed
Mark, the Company agrees to use reasonable efforts to ensure that it maintains
the quality of its businesses and the operations thereof equal to the standards
prevailing in the operation of the Licensor’s business as of the date of this
Agreement.  The Company further agrees to use the Licensed Mark in accordance
with such quality standards as may be reasonably established by Licensor and
communicated to the Company from time to time in writing, or as may be agreed to
by Licensor, and the Company from time to time in writing. The Company agrees
not to use Licensed Mark in a manner confusing the ownership of the Licensed
Mark. Licensor shall have the right, on an annual basis and with reasonable
notice, to inspect the Company’s goods and services, including marketing or
promotional materials, bearing the Licensed Mark to ensure that the Company is
in compliance with the defined quality control standards. The parties will work
diligently and in good faith to ensure that any deficiencies are remedied within
a reasonable period of time.


3.2  Compliance With Laws.  The Company agrees that businesses operated in
connection with the Licensed Mark shall comply with all laws, rules, regulations
and requirements of any governmental body in the Territory or elsewhere as may
be applicable to the operation, advertising and promotion of the businesses, and
shall notify Licensor of any action that must be taken by the Company to comply
with such law, rules, regulations or requirements.
 
3.3  Notification of Infringement.  Each party shall immediately notify the
other party and provide to the other party all relevant background facts upon
becoming aware of (i) any registrations of, or applications for registration of,
marks in the Territory that do or may conflict with any Licensed Mark, and
(ii) any infringements, imitations, or illegal use or misuse of the Licensed
Mark in the Territory.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1  Mutual Representations.  Each party hereby represents and warrants to the
other parties as follows:
 
(a)  Due Authorization.  Such party is duly formed and in good standing as of
the Effective Date, and the execution, delivery and performance of this
Agreement by such party have been duly authorized by all necessary action on the
part of such party.
 
(b)  Due Execution.  This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other parties,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.
 
(c)  No Conflict.  Such party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.
 

2

--------------------------------------------------------------------------------




ARTICLE 5
TERM AND TERMINATION
 
5.1  Term.  This Agreement shall remain in effect only for so long as Licensor
or one of its affiliates remains the Company’s investment sub-adviser.
 
5.2  Upon Termination.  Upon expiration or termination of this Agreement, all
rights granted to the Company under this Agreement with respect to the Licensed
Mark shall cease, and the Company shall immediately discontinue use of the
Licensed Mark.
 
ARTICLE 6
MISCELLANEOUS
 
6.1  Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns. No
party may assign, delegate or otherwise transfer this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
parties. No assignment by any party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder.  Notwithstanding anything to
the contrary contained in this Agreement, the rights and obligations of the
Company under this Agreement shall be deemed to be assigned to a newly-formed
entity in the event of the merger of the Company into, or conveyance of all of
the assets of the Company to such newly-formed entity; provide, further,
however, that the sole purpose of that merger or conveyance is to effect a mere
change in the legal form of the Company into another limited liability entity.
 
 6.2  Independent Contractor.  This Agreement does not give any party, or permit
any party to represent that it has, any power, right or authority to bind the
other party to any obligation or liability, or to assume or create any
obligation or liability on behalf of the other parties.
 
6.3  Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses:
 
If to Licensor:
 
Benefit Street Partners L.L.C.
9 West 57th Street, Suite 4920
New York, NY 10019
Tel. No.: 212-588-6752
Attention: Sarah Conde
 
If to the Company:
 
Griffin-Benefit Street Partners BDC Corp.
1520 Grand Avenue
El Segundo, CA 90245
Tel. No.: 310-469-6100
Attention: Kevin A. Shields


6.4  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
principles of conflicts of law rules. The parties unconditionally and
irrevocably consent to the exclusive jurisdiction of the courts located in the
State of New York and waive any

3

--------------------------------------------------------------------------------




objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
6.5  Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.
 
6.6  No Waiver.  The failure of any party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.
  
6.7  Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
6.8  Headings.  The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
6.9  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.
 
6.10  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.
 
6.11  Third Party Beneficiaries.  Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 










Page Intentionally Blank
 
 

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date, as defined on the first page of this Agreement, by its duly
authorized officer.
 
     
LICENSOR:
 
 
Benefit Street Partners L.L.C.
 
 
By:
/s/ Bryan Martoken
Name:
Bryan Martoken
Title:
Chief Financial Officer
 
 
 
 
COMPANY:
 
 
Griffin-Benefit Street Partners BDC Corp.
 
 
By:
/s/ Howard S. Hirsch
Name:
Howard S. Hirsch
Title:
Vice President





    















































5